Exhibit 99.1 May 31, 2011 Jeff Watson, President WEMU Dear Jeff, Please consider this my resignation from my role on the BOD for WEMU.I have appreciated the opportunity to support the ongoing growth and development of the company and feel strongly that they are poised to move into the future with a solid foundation underneath them. This was a challenging decision, and after careful deliberation, I am clear that I need to take the time I need to attend to my own healthand growing personal issues, which are demanding ever more of my time Sincerely yours, Lauren Byrne, President Lincoln & Creed, Inc www.lincolncreed.com
